      Case 1:20-cv-08010-LTS-GWG Document 102 Filed 08/25/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
MARCO ANTONIO PEREZ PEREZ, et al.,                             :

                                                              :
                          Plaintiffs,                              ORDER
                                                              :
                 -v.-
                                                              :    20 Civ. 8010 (LTS) (GWG)

ESCOBAR CONSTRUCTION, INC., et al.,                           :

                           Defendants.                         :
---------------------------------------------------------------x
GABRIEL W. GORENSTEIN, United States Magistrate Judge

        The Court has reviewed the parties’ letters appearing as Docket ## 100 and 101. We
issue this Order to address the issues raised in those letters.

        Alleged Incompleteness of Discovery Reponses

        This Court’s Order of May 20, 2021 (Docket # 82) required defendants to produce by
June 10, 2021, the “names, last known mailing address, last known email address, last known
telephone numbers, and known dates of employment of qualified opt-in plaintiffs.” Id. at 1
(quotation marks and alterations omitted). While plaintiffs assert the production is incomplete,
defendants claim to have produced all records responsive to this Order. The defendants cannot
produce what they do not have. Certainly, plaintiffs are entitled to a sworn statement or
testimony from an individual with personal knowledge as to whether a complete production has
been made. If such an affidavit has not been provided already, it shall be provided by September
1, 2021. The Court notes that without proof that defendants are withholding records, there is no
further order the Court can issue on this matter.

        Text Message Dissemination/Worksite Posting

        Plaintiffs also request text message dissemination to potential class members who have
not responded to the mailings sent to similarly-situated employees. Plaintiffs’ request is granted
as to any members of the collective who have not responded to the prior mailings (subject to the
caveat in the next paragraph) as it is an appropriate method to ensure receipt. For each such
     Case 1:20-cv-08010-LTS-GWG Document 102 Filed 08/25/21 Page 2 of 3




individual, plaintiffs may send one text message to determine whether the individual received the
mailing.1 Plaintiffs shall wait until August 28, 2021 to send any such message.

        Defendants raise the fact that some employees may have claims that are time-barred (a
matter not previously raised). The Court agrees with defendants that it would be inappropriate to
send a text message to such individuals. It was one thing to send a notice to such individuals
based on defendants’ failure to object to their inclusion in the group to be notified. But it is quite
another to persist by sending a text message. Because there is no evidence that such individuals
could take advantage of equitable tolling, the Court finds it inappropriate to falsely raise their
hopes. Accordingly, defendants are given leave to provide proof to plaintiffs by August 27,
2021, of the fact that any non-responder in fact did not work for defendants after August 27,
2018. If they provide such proof, plaintiffs should not send that individual a text message.

      Plaintiffs’ request for worksite posting is denied as unnecessarily intrusive on the
employer-employee relationship.

       Class Action Discovery

        Regarding plaintiffs’ request for “class discovery,” the Court cannot discern what relief
plaintiffs are seeking. The particular discovery requests at issue have not been presented to the
Court. Thus, the Court cannot grant any relief. For what it is worth, the Court notes that
plaintiffs are entitled to discovery as to the merits of their own claims and as to Rule 23’s
requirements for class certification, such as numerosity, commonality and typicality. See
generally Fed. R. Civ. P. 23(a), 26(b)(1).




1
 The parties should agree on the wording of such a text before it is sent out. If agreement cannot
be reached, a text along the lines of the following is authorized (translated into Spanish if
warranted). But the parties are free to agree on other language:

               This text is being sent to make sure you received a mailing that
               contained a notice of a lawsuit against Escobar Construction, Inc.,
               Nations Construction, Inc., JRS Services, LLC, and others that
               seeks unpaid overtime for certain employees. The mailing gave
               instructions on how you could join this lawsuit if you wish to do
               so. If you did not receive this mailing, please call ___________ to
               arrange for the mailing to be sent to you again. Or you can reply to
               this text to ask that someone call you back. You will not receive
               any more text messages about this lawsuit unless you give
               permission.
                                                  2
    Case 1:20-cv-08010-LTS-GWG Document 102 Filed 08/25/21 Page 3 of 3




      SO ORDERED.

Dated: August 25, 2021
       New York, New York




                                    3
